DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species ii), v), and vi) in the reply filed on 4/26/2021 is acknowledged.

Status of Claims
Claims 21-40 are pending.  Claims 21-40 are currently under consideration for patentability under 37 CFR 1.104.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2019 has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first optic fiber and a first lens, and the permanent section comprises a second optic fiber and a second lens, such that the first lens is aligned with the second lens so as to transfer light between the first optic fiber and the second optic fiber” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40, and any dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites “wherein the electrical connection is released only if a corresponding command is provided from a control on the display device”.  It is unclear what “corresponding” relates to in this context as there is no other form or manner of release claimed.  The display device command is the only claimed manner of releasing the electrical connection and therefore has nothing to which it can “correspond”, i.e. no other release command.  For the purposes of this office action, it will be simply interpreted as wherein the electrical connection is released only if a command is provided from a control on the display device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-24, 26, 28 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Hidaka et al. US6,095,970.
For claim 21, 
Hidaka discloses an “endoscope system (fig 5, 6) comprising an shaft (fig 5, 6 shows endoscope shaft with a detachable head/unit 230) defined by a longitudinal axis, wherein the shaft comprises: 
a permanent section (mounting portion 260), wherein the permanent section extends cylindrically along the longitudinal axis (fig 5, 6), comprising: 
a recess (empty channel that cylindrical protrusion 219 fits) that extends longitudinally; 
a first connector (second contacts 225) positioned within said recess; and
a hollow protrusion (recess 265) extending from a distal face of the permanent section; and 
a removable section (detachable unit 230) connectable to the permanent section, the removable section comprising: 
a channel (negative space of the detachable unit 230 where recess 265 inserts) into which the hollow protrusion is configured to be slidably inserted;
a section (cylindrical protrusion 219) extending from a proximal face of the removable section and having a second connector (first contacts 224), wherein said second connector is configured to connect to the first connector positioned in the recess; and 
at least one electronic component (CCD 212) positioned in the removable section”.
wherein, upon attachment of the removable section to the permanent section, an endoscope tip is formed (fig 6).
For claim 22, Hidaka discloses the “system of claim 21, wherein the removable section comprises a distal face of the endoscope tip (fig 5, 6)”.
For claim 23, modified Hidaka as in claim 21 discloses the “system of claim 21, wherein the at least one electronic component within the removable section comprises a front-facing camera or a side-facing camera (CCD 212)”.
For claim 24, Hidaka discloses the “system of claim 21, wherein the removable section is cylindrical (fig 1, 3, although different embodiments show elements which are invariant between the embodiments, i.e. the cylindrical shape)”.
For claim 26, modified Hidaka discloses the “system of claim 21, wherein the permanent section comprises at least one electronic component (fig 5, 6 show electrical wires connected to the contacts and traversing proximally toward the device)”.
For claim 28, Hidaka discloses the “system of claim 21, wherein when the channel and the protrusion are mated, a working channel (first channel 239 and second channel 238; fig 6) is formed, wherein said working channel is configured to receive a surgical tool”.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter 

Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka as applied to claim 21 above, and further in view of Watts et al. US2006/0149129.
For claim 25, Hidaka does not disclose the “system of claim 21, wherein the at least one electronic component within the removable section comprises a front-facing camera, at least one front-facing illuminator, a side-facing camera, and at least one side-facing illuminator”, but instead provides a configuration with a front facing camera and lighting (see rejection of claim 21).
Watts teaches an endoscope with both front and side facing cameras and lights (fig 4F).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Watts into the invention of Hidaka in order to configure “wherein the at least one electronic component within the removable section comprises a front-facing camera, at least one front-facing illuminator, a side-facing camera, and at least one side-facing illuminator” because it helps to “enhance the image” [0040] and provide “adequate visual coverage” [0042].
Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka as applied to claim 26 above, and further in view of McKenna US5,547,455
For claim 27, Hidaka does not disclose the “endoscope of claim 26, wherein at least one electronic component within the permanent section comprises at least one side-facing camera”.  
McKenna teaches an endoscope shaft where multiple side facing cameras (image capturing means 55A-D) and lights (illumination means 90) proximally situated from a distal most camera and light, i.e. are configured along the side of the shaft (fig 1).  It would have been obvious to one having ordinary skill in the art at wherein at least one electronic component within the permanent section comprises at least one side-facing camera” because it helps to “provide substantially complete coverage of the entire region” of the shaft (12:63-67).
Claims 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka as applied to claim 21 above, and further in view of Morse US2013/0317295.
For claim 29, Hidaka does not disclose the “system of claim 21, wherein the cylindrical removable section comprises a first optic fiber and a first lens, and the permanent section comprises a second optic fiber and a second lens, such that the first lens is aligned with the second lens so as to transfer light between the first optic fiber and the second optic fiber”.
Morse teaches “wherein the cylindrical removable section comprises a first optic fiber (waveguide 810; fig 7) and a first lens (illumination window 840 which acts as a flat lens), and the permanent section comprises a second optic fiber (fiber optic bundle 510; fig 7) and a second lens (camera illumination window 720 as a flat lens; fig 7), such that the first lens is aligned with the second lens so as to transfer light between the first optic fiber and the second optic fiber ([0029] describes the optical elements aligned and configured to transmit images and light in order for an image to be generated)”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Morse into the invention of Hidaka in order to configure “wherein the cylindrical removable section comprises a first optic fiber and a first lens, and the permanent section comprises a second optic fiber and a second lens, such that the first lens is aligned with the second lens so as to transfer light between the first optic fiber and the second optic fiber” because the configuration provides low power illumination 
For claim 30, Hidaka does not disclose the “system of claim 21, further comprising a switch on the permanent section, wherein the system is configured to operate only when the switch is pressed by the cylindrical removable section”.
Morse teaches a safety switch 730 (fig 2, 3, 6, 7; [0023]) located on the proximal permanent section and turns off the camera and light ([0023]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Morse into the invention of Hidaka in order to configure “further comprising a switch on the permanent section, wherein the system is configured to operate only when the switch is pressed by the cylindrical removable section” because it provides a safety switch when the tip is detached [0023].
For claim 31, Hidaka does not disclose the “system of claim 30, further comprising a display device, wherein an indication of a status of the switch is displayed on the display device”.
Morse teaches using a display device 400 to provide an inspector with the ability to control the functions and operating parameters of the remote visual inspection apparatus 100, and to display imaging results, operations metrics and other information [0019].  At [0034], Morse discusses the status of the safety switch 730 and the communication of the state (open or closed) of the switch to a processor, which acts to control the device based on this information.  Morse also contemplates an inspector interacting with the “control and display device 400, to override the safety switch 730 and to close or open the illumination switch, thereby turning the illumination system on and off as desired by the inspector” [0034].  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Morse into the invention of further comprising a display device, wherein an indication of a status of the switch is displayed on the display device” because the information described constitutes the “other information” contemplated by Morse as described above, especially in light of the existence of a safety switch.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka as applied to claim 21 above, and further in view of Gal et al. US2008/0045791.
For claim 32, Hidaka does not disclose the “system of claim 21, further comprising: a locking mechanism configured to form a connection between the permanent section and the removable section; and a button located on the permanent section or the removable section, wherein the button is configured to release the locking mechanism”.
Gal teaches a quick release button on the handle of a medical device which releases a covering cap or tip, i.e. a removable section and a permanent section [0082] states at the end of the paragraph that the button quick release “can be provided on the handle”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gal into the invention of Hidaka in order to configure “further comprising: a locking mechanism configured to form a connection between the permanent section and the removable section; and a button located on the permanent section or the removable section, wherein the button is configured to release the locking mechanism” because it provides a quick release mechanism.
Claims 34-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka, and Gal.
For claim 34, 
Hidaka discloses an “endoscope system (fig 5, 6) comprising a shaft (fig 5, 6 shows endoscope shaft with a detachable head/unit 230) defined by a longitudinal axis, wherein the shaft comprises: 
a permanent section (mounting portion 260) at a distal end of the elongated shaft, wherein the permanent section extends distally along the longitudinal axis,
a removable section (detachable unit 230) configured to electrically connect to the permanent section (first contacts 224 and second contacts 223); and 
Hidaka does not disclose “a button positioned on the permanent section or the removable section, wherein the button is configured to release an electrical connection between the removable section and the permanent section”.  Gal teaches a quick release button on the handle of a medical device which releases a covering cap or tip, i.e. a removable section and a permanent section [0082] states at the end of the paragraph that the button quick release “can be provided on the handle”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Gal into the invention of Hidaka in order to configure “further comprising: a locking mechanism configured to form a connection between the permanent section and the removable section; and a button located on the permanent section or the removable section, wherein the button is configured to release the locking mechanism” because it provides a quick release mechanism.
For claim 35, Hidaka discloses the “system of claim 34, wherein the permanent section comprises: 
a cylindrical recess (empty channel that cylindrical protrusion 219 fits) that extends along the longitudinal axis; and
a hollow cylindrical elongated protrusion emerging from a distal portion of the permanent section” (recess 265).
For claim 36, Hidaka discloses the “system of claim 35, wherein the removable section comprises a cylindrical channel (negative space of the detachable unit 230 where into which the hollow cylindrical elongated protrusion is configured to be slidably inserted, thereby securely connecting the cylindrical removable section to the permanent section”.
For claim 37, discloses the “system of claim 34, wherein the removable section comprises a section (cylindrical protrusion 219) comprising a first connector (first contacts 224, wherein a second connector (second contact 225) is positioned within a recess (empty channel that cylindrical protrusion 219 fits) in the permanent section, and wherein the first connector is configured to electrically connect with the second connector when said removable section is connected to the permanent section (fig 6)”.
Claim 39 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka and Gal as applied to claim 34 above, and further in view of Watts.
For claim 39, Hidaka does not disclose the “system of claim 34, wherein the removable section includes at least one of a front-facing camera and a side-facing camera”.  
Watts teaches an endoscope with both front and side facing cameras and lights (fig 4F).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of Watts into the invention of Hidaka in order to configure “wherein the at least one electronic component within the removable section comprises a front-facing camera, at least one front-facing illuminator, a side-facing camera, and at least one side-facing illuminator” because it helps to “enhance the image” [0040] and provide “adequate visual coverage” [0042].
Claim 40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hidaka and McGrath et al. US2014/0296645.
For claim 40, 
Hidaka discloses an “endoscope system (fig 5, 6) comprising a shaft (fig 5, 6 shows endoscope shaft with a detachable head/unit 230) defined by a longitudinal axis, wherein the shaft comprises: 
a permanent section (mounting portion 260) at a distal end of the elongated shaft, wherein the permanent section extends distally along the longitudinal axis, 
a removable section (detachable unit 230) configured to electrically connect to the permanent section (fig 6 shows electrical connection between first contacts 224 and second contacts 225); and 
Hidaka does not disclose:
“a display device;
wherein the electrical connection is released only if a corresponding command is provided from a control on the display device, and wherein the corresponding command is configured to cause an electrical or mechanical effect required for releasing the electrical connection.”
McGrath teaches a locking mechanism for a medical device having a removable tip/cover in the form of a laryngoscope blade which can be actuated mechanically or by a touch screen button on a display on the body of the device ([0069-0072]).  The relevant corresponding teaching relates to releasing a tip either mechanically or by a touch screen button ([0028, 0053]). The locking mechanism releasing the blade retaining member by the touch screen button allows the device to be placed into a configuration which allows removal of the blade ([0151, 0154]).  As such, McGrath teaches wherein the activation of a touch screen button is required to unlock the restraining mechanism of a tip member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the modification of McGrath into the invention of Hidaka in order to configure ” a display device; wherein the electrical connection is released only if a corresponding command is provided from a control on the display device, and wherein the corresponding command is configured to cause an electrical or mechanical effect required for releasing the electrical connection” because it allows the user to operate the lock release “with their thumb, for example, without needing to adjust or change the user’s gripping position on the grip portion” ([0069-0073]).

Allowable Subject Matter
Claims 33 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K WOO whose telephone number is (571)272-0837.  The examiner can normally be reached on M-F 2p-10p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 






/Jae Woo/Examiner, Art Unit 3795                                                                                                                                                                                                        
/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795